Citation Nr: 0431871	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  99-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for traumatic arthritis, 
thoracic spine, secondary to shrapnel wound of the upper 
back, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J.  Wood, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1965, and from December 1965 to December 1968.

These matters came to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.

In March 2001, the veteran testified before the undersigned, 
and presented additional evidence with the proper waiver of 
Agency of Original Jurisdiction consideration as per 38 
C.F.R. § 20.1304 (2003).  

In August 2001, the Board, inter alia, denied the claim, and 
the veteran appealed.  In April 2002, the United States Court 
of Appeals for Veterans Claims vacated that portion of the 
Board's decision which denied an increased rating for 
cervical traumatic arthritis.  

In August 2002, the Board ordered further development and 
this case was sent to the Evidence Development Unit (EDU).  
At that time regulations provided that the Board could 
undertake essential development of claims.  38 C.F.R. § 
19.9(a)(2) (2002).  On May 1, 2003, however, the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (hereinafter "DAV").  In light of the 
Federal Circuit Court's decision and other policy 
considerations, VA determined that all evidence development 
will be conducted at the RO level.  The Board then remanded 
this claim in August 2003 to accomplish the development 
originally requested from the EDU. 




FINDINGS OF FACT

1.  Traumatic arthritis of the thoracic spine caused no more 
than moderate limitation of motion during the period prior to 
September 26, 2003.

2.  The veteran's service connected arthritis of the 
thoracolumbar spine caused no more than slight limitation of 
motion during the period subsequent to September 26, 2003.  

3.  The report of the most recent VA examination shows a 
normal range of thoracic motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for traumatic 
arthritis of the thoracic spine for the period prior to 
September 26, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5291 (2003).

2.  The criteria for an increased rating for traumatic 
arthritis of the thoracic spine for the period subsequent to 
September 26, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5242 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
became effective November 9, 2000.  Implementing regulations 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires VA to 
notify the claimant and any representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and any representative of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  The veteran must also be informed that he must 
submit all pertinent evidence in his possession that has yet 
to be previously submitted.  38 U.S.C.A. §§ 5100, 5103(a), 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).
 
Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  The Court, however, "specifically 
recognize(d) that where, as here, that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with [38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)] because 
an initial AOJ adjudication had already occurred.'"  Id. at 
120.  Therefore, Pelegrini did not hold that VA must vitiate 
all AOJ decisions rendered prior to November 9, 2000 that 
were pending on that date in order to provide VCAA notice and 
adjudicate the claims anew.  

The Pelegrini Court did hold that a VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence he is expected to provide; and (4) 
request or tell the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 121.  

In this case, the claim stems from a rating action entered 
prior to the enactment of the VCAA.  So, at the time of the 
original rating decision compliance with the current 
provisions of 38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159 
was impossible.  Notably, the Pelegrini Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ action or decision, and (2) the 
appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122.  The Court further stated that in 
order to comply with the veteran's right to appellate review 
under 38 U.S.C.A. § 7104(a), a remand may require 
readjudication of the claim by the AOJ once complying notice 
is given, unless AOJ adjudication is waived by the claimant.  
Id. at 123.  This suggests that in cases where, as here, the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.  Here, 
though, a remand is unnecessary because any defect with 
respect to the timing of when the VCAA notice was issued was 
harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's initial adjudication of the 
claim, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Indeed, he had time to identify 
and/or submit additional supporting evidence after receiving 
the original RO rating decision, the Statement of the Case 
(SOC) of May 2000, the Board decision of August 2001, the 
Joint Motion for Remand of April 2002, the Board remand of 
August 2003 and the supplemental statement of the case of 
July 2004.  The veteran has presented evidence in personal 
hearings before the RO in November 1999 and before the 
undersigned in March 2001.  Therefore, notwithstanding 
chronological requirements of 38 U.S.C.A. §§ 5100, 5103; 38 
C.F.R. § 3.159 deciding this appeal now is not prejudicial 
error to him.

As for the "fourth element" of the notice discussed in 
Pelegrini, although there is no VCAA notification containing 
the precise language specified in this decision, the Board 
finds that the veteran was otherwise fully notified of the 
need to give VA any evidence he had pertaining to his claims.  

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
Evidentiary development in this claim has included the 
veteran's original service medical records, VA outpatient 
treatment records, pertinent private medical records, and the 
reports of several VA examinations conducted during the 
course of the appeal.
 
Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds any 
such error to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Factual Background

The service medical records show that in May 1966 the veteran 
was wounded by enemy mortar round fragments.  The missile 
penetrated the right side of the back, and there was no nerve 
or artery involvement.  The wound was debrided, and it was 
noted that there was a small open area on the right post 
cervical area that needed to be dressed daily for about four 
to five days.  The wound entered in the right suprascapular 
area, and there was acute tenderness obliquely to the 
inferior border of the left scapula.  The x-ray report 
revealed clear lung fields and there was no evidence of 
mediastinal emphysema or other abnormalities.  The x-ray also 
showed a bullet localized to the right side of the 6th and 
7th vertebral bodies in the chest wall.

In an April 1988 note, a physician reported that the veteran 
could not wear seatbelts due to a chronic back condition.

A VA examination was conducted in November 1994.  The veteran 
complained that the area where the incision was made to 
remove the shrapnel "caught" when he moved his arm or neck.  
The veteran also complained about the appearance of and the 
discomfort caused by the scar.  The pain caused by the scar 
reportedly had increased over the prior two years.

Physical examination revealed an unsightly scar extending 
from the posterior right chest base of the neck to the right 
of the T2, going down and across to the T6 to the posterior 
left lower chest.  The scar, measuring 24 centimeters in 
length and 1 to 2 centimeters wide, and was tender, and 
hypersensitive to light touch.  Regarding the thoracic spine, 
the examiner observed tenderness from T2 through T11, and no 
tenderness of the lumbosacral vertebrae.  He flexed his back 
forward to 90 degrees and extended to 35 degrees, without 
pain.  Right and left lateral flexion were to 40 degrees with 
T11 area pain.  Right and left lateral rotation were to 55 
degrees with T4-T5 pain.  Thoracic X-rays showed a normal 
kyphotic curve with mild osteoarthritic changes, with mild 
anterior marginal spurring over the mid and lower thoracic 
vertebral bodies.  Foreign bodies were not identified.  The 
examiner noted a diagnosis of history of shrapnel wound 
posterior back to the right of T2 extending down across T6 
and ending in the lower left posterior chest area.  The 
examiner described the scar as tender, hypersensitive and 
unsightly.

VA records show that in November 1994, the veteran was issued 
a refill of prescription medication.  The appellant reported 
that medication did not relieve the sharp back pain and 
muscle spasms that he still experienced.  In February 1995, 
the examiner noted a large scar across the upper thoracic 
spine which was hypersensitive and had trigger points around 
it.  The veteran complained of burning and constant pain.  
The assessment was a fibromyalgia/causalgia type of pain.  
The appellant was issued a TENS unit and instructed to seek 
therapy.

During a June 1995 visit the veteran informed the examiner 
that the TENS unit did not provide any relief.  Therefore, it 
was determined that the veteran would be eligible for 
physical therapy, and records show that he attended six 
sessions in August 1995.

Treatment records from Duncan Therapy Centers show the 
veteran underwent two weeks of physical therapy for thoracic 
spine pain in August 1995.  Some improvement was noted at the 
end of the treatments.

A VA examination was conducted in August 1995.  The veteran 
reported problems with chronic back pain, and feeling that 
the back sometimes caught when he moved or took a deep 
breath.  He pointed to the center of the thoracic area as the 
site of most of his pain.  He reported needing to shower 
three or four times a day in order to run hot water over the 
area for pain relief.  He used Diazepam nightly for back 
spasms, Darvocet for severe back pain, as well as Tylenol and 
Piroxicam cream.  The veteran also related complaints of pain 
and discomfort associated with his scar, including not 
wearing a seatbelt to take pressure off of the wound when he 
was in a car.

On examination, the thoracic scar was described.  Tenderness 
was noted from the base of the neck to T8.  The appellant 
complained of a burning pain when the examiner barely touched 
the skin going down the vertebral column.  He reported the 
same burning pain with regard to the skin about and including 
the scar.  He jumped with each light touch.  The burning 
extended 8 centimeters below the scar and 2 centimeters above 
the scar.  The examiner noted that the lumbosacral spine was 
noted to be normal when examined in November 1994.  The 
examiner also referred to the November 1994 VA thoracic x-ray 
findings which showed a normal kyphotic thoracic curve, some 
mild osteoarthritic change, and mild anterior marginal 
spurring over the mid and lower thoracic vertebral bodies.  
The disc spaces were well maintained. No foreign body density 
was identified.  The radiological impression was mild 
thoracic degenerative joint disease changes.  The clinical 
examiner diagnosed mild degenerative changes of the back and 
tenderness from the base of the neck to T8.  

Regarding questions posed by the RO, the examiner noted that 
the veteran had some degenerative joint disease of the back.  
The examiner noted that the veteran was a paratrooper and 
that paratroopers develop problems with the thoracic area of 
the back.  The examiner opined that many of the veteran's 
problems with pain were directly caused by the parachute 
landings he made during service and that the hypersensitive 
scar contributed to making the pain worse.

In December 1995, service connection was established for 
traumatic arthritis of the thoracic spine as secondary to the 
shrapnel wound to the upper back with tender scar.  A 10 
percent rating was assigned.

A VA examination was conducted in June 1999.  The veteran 
complained that the area of the thoracic wound still 
"caught" when he moved his arm or neck.  He continued to 
experience pain the same areas described during 1994 and 1995 
VA examinations.  He now reported having pain when taking 
deep breaths.  He continued to report taking multiple hot 
showers daily for pain relief.  The veteran reported that he 
could not get in the sun because that area of his back 
blistered easily.  The veteran noted further complaints with 
regard to the scar.  He experiences a sharp pain.  His 
treatment included the use of Tylenol, Darvocet and Diazepam.  
He did not use crutches, braces, or canes.

On examination, abduction, flexion, internal rotation, and 
external rotation of the right shoulder produced pain in the 
thoracic area.  The examiner determined that the scar was 
causing the pain in this area.  The examiner commented that 
the pain started when testing of the initial function begins.  
It continued throughout the testing procedure and stopped 
when testing stopped.  This was applicable with regard to 
both shoulders. X-rays of the dorsal spine showed mild to 
moderate spondylosis, but there were no changes since 
November 1994 x-rays.  The examiner diagnosed status post 
shell fragment wound, upper back, with unsightly scar and 
hypersensitivity to light touch, with mild degenerative 
changes noted on dorsal x-rays.  It was also noted that x- 
rays of the chest, shoulders and back did not reveal evidence 
of retained foreign bodies.

In November 1999, the veteran testified before a hearing 
officer at the RO.  The veteran testified that he had 
problems moving his right arm because of the cutting 
sensation in the back.  The veteran attributed this to muscle 
pain, but was not certain.  He took medication for pain, and 
Valium to help him sleep.  He could not sleep on his back due 
to discomfort, and he had problems sleeping on his stomach so 
he slept only on his left side.

Treatment records from Dr. Gogel, D.O., dated in  December 
2000 and January 2001, show treatment with osteopathic 
manipulation, stretching and massage.  In a March 2001 
letter, Dr. Gogel reported that he saw the veteran for 
chronic upper back and neck pain.  Dr. Gogel noted that the 
veteran had multiple musculoskeletal findings which he had 
been treating with various forms of osteopathic manipulation.  
The goal of the treatment was to improve function and 
decrease pain.  No improvement had been noted at that time.

In March 2001, the veteran testified that he had some 
temporary relief following the treatment he received from Dr. 
Gogel.  The veteran described problems with short stabbing 
pain he felt in his back, and that took medication for pain 
relief.

The report of a VA neurological disorders and spine 
examination, conducted in January 2004, records the veteran's 
complaints of pain, but did not describe any neurological 
deficits due to his back condition.  There was normal 
sensation to light touch and to pinprick.  X-ray examination 
of the spine, compared to radiographs of June 1993, showed 
the thoracic kyphosis was well maintained.  There were 
reductions involving multiple disk spaces in the entire 
thoracic spine.  The vertebral body heights were fairly well 
maintained.  There was no fracture or subluxation, and no 
abnormal paraspinal soft tissue densities were noted.  The 
impression was degenerative disk at multiple levels involving 
the entire thoracic spine with no neurological deficits noted 
on exam.  No fracture or subluxation was diagnosed. 

The report of a VA spine examination, conducted in June 2004, 
shows the veteran reporting sharp pain of a level of 8-9/10 
on a scale of one to ten, with ten being the worst pain.  The 
pain was located over the scar area and there was no 
radiation.  He complained of stiffness in the thoracic spine 
area.  He described the pain around his scar as feeling like 
it "goes deep into the chest cavity".  He stated that he 
hurt from the neck down to the waist posteriorly.  As for 
duration, he reported the pain was there "all the time".  
The pain was described as sharp in quality, with an intensity 
of 8-9/10.  Treatment consisted of five Darvocet tablets per 
day and Tylenol two to five times per day.  

He reported that he did not have flare-ups, but that the 
disorder hurt all the time.  Medication and a heating pad 
helped ease the pain.  He denied numbness, bowel or bladder 
problems, or erectile dysfunction.  He complained of weakness 
and of a burning sensation in the scar.  He did not use a 
cane.  He estimated that he could walk one and a half blocks 
without stopping.  He did not wear a brace.  He reported that 
he had fallen once, but he denied being unsteady on his feet.  
He denied a history of thoracic surgery.  He was able to 
walk, transfer, and do bed activities as far as his back was 
concerned.  He was able to bathe, but his wife washed his 
upper back.  

Physical examination showed tenderness from T1-T8, but not 
from T-9 to S1.  The muscles were normal and there was no 
spasm, swelling or deformity.  Range of motion of the lumbo-
thoracic vertebra was from 0-65 degrees of flexion actively, 
0-67 degrees passively, and 0-68 degrees after fatiguing; all 
with complaints of pain in the upper thorax and no pain in 
the lower back.  Extension was from 0-30 degrees actively, 0-
35 degrees passively, and 0-37 degrees after fatiguing; all 
with complaints of pain.  Right and left lateral flexion were 
from 0-40 degrees passively, 0-45 degrees passively, and 0-47 
degrees after fatiguing; all with complaints of pain.  Right 
and left lateral rotation were from 0-40 degrees actively, 0-
45 degrees passively, and 0-47 degrees after fatiguing; all 
with complaints of pain.  

X-ray examination showed mild degenerative disc disease 
throughout the thoracic vertebra area with mild degenerative 
joint disease changes.  The examiner concluded that the 
diagnoses remained unchanged from the previous exam.  He also 
noted that the range of motion of the thoracic spine was not 
additionally limited by pain, fatigue, weakness, or a lack of 
endurance following repetitive use.  He noted that the 
veteran's range of motion actually improved after repetitive 
motion to fatigue.  

The Board notes that the veteran has been assigned a separate 
10 percent rating for a tender upper back shrapnel wound 
scar, the rating for which is not a question currently before 
the Board.

Analysis

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2003).  The VA 
Schedule for Rating Disabilities identifies various 
disabilities by separate diagnostic codes.  Within diagnostic 
codes specific ratings are determined by the application of 
criteria that are based on the average impairment of earning 
capacity caused by the rated disability, and those specific 
ratings are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  

When there is a question as to which of two evaluations 
should be assigned, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation; otherwise, the lower evaluation is assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2003) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
In DeLuca the Court remanded the case to the Board to obtain 
a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54349 (Aug. 22, 2002) and 68 Fed. Reg. 51456 (Aug. 27, 2003).  
VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03 69 Fed. Reg. 25179 
(2004).  The revised amended versions may only be applied as 
of their effective date and, before that time, only the 
former version of the regulation may be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed.Cir. 2003).


Prior to September 26, 2003, the veteran's traumatic 
arthritis of the thoracic spine secondary to shrapnel wound 
of the upper back was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5291.  As noted above, service 
connection was also in effect for a tender upper back 
shrapnel wound scar, evaluated as 10 percent disabling.

Diagnostic Code 5010 contemplates arthritis due to trauma and 
substantiated by X-ray findings, and provides that the 
disability is to be rated as degenerative arthritis under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5291, a 
maximum 10 percent rating was warranted for either a moderate 
or a severe limitation of dorsal motion.  Diagnostic Code 
5288 provided a 20 percent evaluation for favorable dorsal 
ankylosis.
 
On examination in November 1994 the veteran had forward 
flexion to 90 degrees and extension to 35 degrees, without 
pain.  Right and left lateral flexion were to 40 degrees with 
T11 area pain.  Right and left lateral rotation were to 55 
degrees with T4-T5 pain  On examination in June 2004 he had 
active flexion to 65 degrees.  

Effective September 26, 2003 the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA.  In July 2004, VA provided the 
veteran the new regulatory criteria used for the evaluation 
of disease and injuries of the spine.

The new general rating formula for diseases and injuries of 
the spine indicates that normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  See 
38 C.F.R. § 4.71a, Note (2).  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion for the thoracolumbar 
spine being 240 degrees.  Id.  A 10 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees.  A  20 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm to guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  68 Fed.Reg. 51454-56 (2003) (to 
be codified at 38 C.F.R. § 4.71a).  

There is no evidence that the veteran's dorsal spine is 
ankylosed.  The examination findings of record indicate that 
there is movement of the thoracic spine with pain.  The 
veteran's scar contributes to this pain, however, that scar 
has been assigned a separate rating that is not the subject 
of this appeal.  

Even when considering factors set forth by the Court in 
DeLuca, the degree of limitation of the thoracic spine is not 
comparable to ankylosis.  The most recent VA examination 
found that his range of motion and function were not 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  Absent evidence of 
ankylosis or of findings demonstrating that the disability 
picture is comparable to ankylosis, Diagnostic Codes 5288 
does not apply.  Finally, there are no clinical indications 
that the disability is manifested by neurological symptoms 
generally considered under Diagnostic Code 5293, i.e., the 
Code for an intervertebral disc syndrome.  The reports of the 
two most recent VA examinations showed no neurological 
deficits.  

There are no other potentially applicable diagnostic codes 
under either the old or the amended schedule for rating spine 
disabilities under which the veteran may be entitled to a 
rating in excess of 10 percent.  Accordingly, the Board finds 
that the veteran is entitled to a 10 percent rating under the 
old schedule both prior to and from September 26, 2003, as 
his disability would not warrant a rating of 10 percent under 
the amended schedule as well from September 26, 2003. 

Lastly, there is no evidence of record that the veteran's 
thoracic spine disability causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or that the disorder has necessitated 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
There are no medical records that show frequent periods of 
hospitalization.

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability.  38 C.F.R. § 4.1.  In the instant case, 
to the extent that the veteran's thoracic spine disability 
interferes with his employability, the currently assigned 10 
percent rating adequately contemplates such interference, and 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  The evidence shows that 
the veteran's disability interferes with his daily life 
activities, but there is no evidence that he is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his thoracic spine disability.  Hence, a remand 
of this matter to the RO for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation is not in order.  Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996).


ORDER

Entitlement to an increased rating, in excess of 10 percent, 
for traumatic arthritis of the thoracic spine is denied.

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



